DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,114,052 (hereinafter ‘052). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1,3-4,7,10,12-13,19, and 22 of Patent 10,114,052 anticipate all the limitations of claims 1-2, 4-9, 16, 19-20 of the instant application 16,115,111 (hereinafter ‘111). 
Below is a table which shows the mapping of the similarities between U.S. Patent No. 10,114,052 and the instant application.
Instant Application – 16115111
U.S. Patent No. 10,114,052
Examiner’s Comments
Claim 1, 9, & 16
Claim 1

Claim 2
Claim 12

Claim 4
Claim 1

Claim 5
Claim 3

Claim 6
Claim 4

Claim 7, 14
Claim 10


Claim 7

Claim 16
Claim 13
The updating of a previously determined prior of the input signal of ‘052 anticipates the previously determined period of the waveform of ‘111 since the signal is a representation of the waveform 
Claim 19
Claim 19

Claim 20
Claim 22



Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,111,052 in view of US Patent No. 10,114,052. Claim 1 of ‘052 anticipates the limitations receive one or more measurements of a signal, wherein the signal comprises a representation of a waveform of a power delivery system;  28Attorney Docket No. 15-008.CON Non-Provisional Application determine an estimated period of the signal; determine a measurement quality indicator of the estimated period by evaluating a measurement quality indicator function based on the estimated period; update a previously determined period of the waveform with the estimated period based at least in part on the measurement quality indicator; and control an operation based on the updated estimated period of the waveform of claim 9 of the instant application. Claim 1 of ‘052 does not explicitly teach an intelligent electronic device (IED), comprising: a memory; a processor operatively coupled to the memory, wherein the processor is configured to execute instructions stored on the memory. However, Sullivan, US 2010/0290261, teaches an intelligent electronic device (IED), comprising: a memory (paragraph [0034]); a processor operatively coupled to the memory (paragraph [0034]), wherein the processor is configured to execute instructions stored on the memory (paragraph .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:  “IED” should be - intelligent electronic device (IED)-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no antecedent basis for the variables x, t, T. Therefore claims 19 and 20 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 19990078129.
Regarding claim 16, KR 19990078129 teaches 

determining an estimated period of the signal (e.g. “determining a period of a periodic signal that may include noise” see abstract and e.g. “the initial evaluation T .sub.EST of the period”, page 4 lines 11); 
determining a measurement quality indicator of the estimated period by evaluating a measurement quality indicator function based on the estimated period (e.g. “the initial evaluation T .sub.EST of the period and the error tol for the evaluation are received by the controller 60”, page 4 lines 11-12);
updating a previously determined period of the waveform with the estimated period based at least in part on the measurement quality indicator (e.g. “ The minimum selector operation 50 also keeps this variance? .sup.2 ? .sub.S (2) with the associated value of T (2). This means that all the values of T: T (1), T (2), T (3), ... T (n) within the tol range, which is the error (i.e. the measurement quality indicator) provided before the estimated period T .sub.EST of the periodic component . The time T (i) associated with the minimum variance sigma .sup.2 [ .sub.Delta] S (i) is selected by the minimum selector operation 50 (i.e. updating with the estimated period) to be the period of the periodic component of the input signal.”, see page 5 lines 7-9, and T.sub.EST is the previously determined period of the waveform, see page 4 lines 11-12),

Regarding claim 17, KR 19990078129 teaches the limitations of claim 16.  KR 19990078129 further teaches controlling operation of an IED on the power delivery system based at least in part on the updated estimated period  (e.g. “The output terminal 25 generates a signal indicating the period of the input signal and is connected to the utilization circuitry (not shown). The utilization circuit can be, for example, a display device (i.e. an IED on the power delivery system) for displaying (i.e. controlling an operation, the operation being displaying) the period of the input signal (examiner notes that this is based the updated estimated period of the waveform) on an oscilloscope screen or on a separate display device”, see page 3 lines 34-37). to maintain accuracy in frequency tracking performed by the IED.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter should the double patenting rejection be overcome:  
Regarding claim 1 and 9, 
Shavitt et al., US 2013/0307524 teaches A memory (see paragraph [0039]);

an input configured to receive a signal comprising a representation of the waveform (e.g. paragraph [0014) and Fig. 2A)
a period determination subsystem configured to calculate an estimated period of the signal based (e.g. paragraph [0015] and Fig. 1C item 14) on a period determination function (e.g. using Power Spectral Density (PSD) estimation, see paragraphs [0148]-[0162])
determine a measurement quality indicator of the estimated period by evaluating a measurement quality indicator function based on the estimated period (e.g. providing a confidence value (i.e. measurement quality indicator),  for each period in the list (i.e. based on the estimated period), see paragraph [0022], paragraph [0065] describes how to calculate the confidence values, i.e. measurement quality indicator function)
Shavitt does not explicitly teach waveform of a power delivery system,
an estimated period adjustment subsystem configured to determine an adjustment to the estimated period based on a result of the period determination function; 
update a previously determined period of the waveform with the estimated period based at least in part on the measurement quality indicator; and 
a control action subsystem configured to implement a control action based on the updated estimated period of the waveform.
Gaarder, US 10,598,705 teaches an input configured to receive a signal comprising a representation of the waveform of a power delivery system (e.g. “FIG. 5 below compares graphically an input signal for the GGPT (IN) (i.e. input configured to receive a signal) and the trigger signal (TR) generated from the comparator 440 )i.e. a signal comprising a representation of the waveform of a power delivery system)”, see column 11 lines 51-53, see also column 11 line 3-5 which recites the signals are from a power grid, i.e. power delivery system) 
an estimated period adjustment subsystem configured to determine an adjustment to the estimated period based on a result of the period determination function  (e.g. “This then allows the matching of the period of the current waveform I and the period of the voltage waveform U at a given place and time…the time must be adjusted to fit the given period measured by the magnetic field sensor 30. Specifically, the adjustment is needed to extrapolate the elapsed time period owing to slight fluctuations of the actual time period relative to the nominal time period of the power grid caused by frequency fluctuations.”, see column 12 lines 6-20).
Gaarder does not explicitly teach 
a period determination subsystem configured to calculate an estimated period of the signal based on a period determination function; 
a quality indicator subsystem configured to: 
determine a measurement quality indicator of the estimated period by evaluating a measurement quality indicator function based on the estimated period; and 
update a previously determined period of the waveform with the estimated period based at least in part on the measurement quality indicator; and 

KR 19990078129 teaches an input configured to receive a signal comprising a representation of the waveform of a power delivery system (e.g. “The input terminal 15 is connected to an initial estimate of the period of the input signal at the input terminal 5 and to a source (not shown) of the signal indicative of the tolerance for the evaluation. The input terminal 15 is connected to the input terminal of the controller 60”); 
a period determination subsystem configured to calculate an estimated period of the signal based on a period determination function (e.g. “determining a period of a periodic signal that may include noise” see abstract and e.g. “the initial evaluation T .sub.EST of the period”, page 4 lines 11); 
a quality indicator subsystem configured to: 
determine a measurement quality indicator of the estimated period by evaluating a measurement quality indicator function based on the estimated period (e.g. “the initial evaluation T .sub.EST of the period and the error tol for the evaluation are received by the controller 60”, page 4 lines 11-12);
an estimated period adjustment subsystem configured to determine an adjustment to the estimated period based on a result of the period determination function (e.g. “The time T (i) associated with the minimum variance sigma .sup.2 [ .sub.Delta] S (i) is selected by the minimum selector operation 50 to be the period of the periodic component of the input signal.”, see page 5 lines 7-9).

a control action subsystem configured to implement a control action based on the updated estimated period of the waveform.
However, the prior art alone or in combination fails to anticipate or render obvious a system configured to determine a period of a waveform, the system comprising and an intelligent electronic device (IED), comprising: update a previously determined period of the waveform with the estimated period based at least in part on the measurement quality indicator; and 
a control action subsystem configured to implement a control action based on the updated estimated period of the waveform
 in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-8 and 10-15 also distinguish over the prior art for at least the same reasons as claim 1 and 9.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the claims were amended to overcome the rejections under 112(b) and double patenting.
Regarding claim 18, although the prior art cited above teaches determining whether signals are periodic or non-periodic, the prior art alone or in combination does not explicitly teach wherein controlling the operation of the IED comprises increasing a 
Regarding claim 19, although the prior art cited above teaches estimating the period of a function, the prior art alone or in combination does not explicitly teach  comprising determining the estimated period using a period determination function represented as: 
    PNG
    media_image1.png
    47
    251
    media_image1.png
    Greyscale
 TO(t) = T for which B(t, T)is at zero.
Regarding claim 20, although the prior art cited above teaches various methods of a measurement quality indicator, the prior art alone or in combination does not explicitly teach wherein the measurement quality indictor function comprises: 
    PNG
    media_image2.png
    61
    251
    media_image2.png
    Greyscale
 where T comprises the estimated period.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
B. Kasztenny, “A New Method for Fast Frequency Measurement for Protection Applications”, 13th International Conference on Developments in Power System Protection, Edinburgh, United Kingdom, March 7-10, 2016 – whole document.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862